Citation Nr: 1516587	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to a higher initial disability rating than 40 percent for traumatic brain injury (TBI).

5.  Entitlement to an earlier effective date than July 30, 2012 for service connection for TBI.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from October 1988 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a seizure disorder, entitlement to TDIU, entitlement to a higher initial disability rating than 40 percent for TBI, and entitlement to an earlier effective date than July 30, 2012 for service connection for TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2001 rating decision denied service connection for a seizure disorder; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  An August 2008 rating decision denied reopening a claim of entitlement o service connection for a seizure disorder; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a seizure disorder has been received since the August 2008 rating decision.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the August 2008 denial of service connection for a seizure disorder to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Seizures

In this decision, the Board grants reopening entitlement to service connection for a seizure disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for a seizure disorder.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a seizure disorder was originally denied in April 2001.  The Veteran did not file a notice of disagreement regarding the April 2001 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the April 2001 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

A claim to reopen the issue of service connection for a seizure disorder was subsequently denied in August 2008.  The Veteran also did not file a notice of disagreement regarding the August 2008 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran again did not submit any information or evidence within one year of the August 2008 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in August 2008, VA has received additional evidence, including a July 2013 VA opinion noting that the Veteran's seizure disorder may be related to TBI or congenital brain abnormality or some combination of both.  The Board notes that service connection for TBI was granted after the August 2008 denial.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a seizure disorder.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a seizure disorder is reopened.


REMAND

The Veteran was granted service connection for TBI in September 2013 after the last prior denial of a seizure disorder.  The Board notes that the VA examiner in July 2013 indicated that the Veteran's seizure disorder may be related to TBI or congenital brain abnormality or some combination of both.  The Board finds that the use of the phrase "may be related to" is too speculative to provide must probative value.  

The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

As the current evidence indicates there may be a relationship between the Veteran's TBI and his seizure disorder, but is too speculative to rely upon, the Board requests an addendum opinion to clarify the examiner's comments.  In the alternative, a new VA examination may be provided to obtain a more definitive opinion.    

The Veteran's claim of service connection for a seizure disorder affects the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Additionally, the Board notes that the representative submitted a notice of disagreement on September 30, 2013, subsequent to the September 13, 2013 rating decision that granted service connection for TBI.  The representative indicated that the disagreement was with all issues decided.  The Board interprets this to mean the representative disagrees with both the evaluation and effective date assigned for service connection for TBI.  The Veteran has not been afforded a statement of the case regarding these issues.  The RO must issue a statement of the case and give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Appellant that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his seizure disorder.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the July 2013 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his seizure disorder.  The examiner should review the claims file, and then address the following questions:

a.)  Is it at least as likely as not that the Veteran's seizure disorder had its onset during or was caused by the Veteran's service?  The examiner should note the Veteran's head trauma during service.  Additionally, he or she should address the July 2013 examiner's opinion that the Veteran's seizure disorder may be related to TBI or congenital brain abnormality or some combination of both.  Finally, the examiner should address the Veteran's in-service complaints of right sided numbness.  

b.)  Is it at least as likely as not that the Veteran's seizure disorder was caused by the Veteran's service-connected TBI?  

c.)  Is it at least as likely as not that the Veteran's seizure disorder was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected TBI?  

d.)  Does the Veteran have a separately diagnosed seizure disorder or are the Veteran's seizures a symptom of his TBI?  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

4.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of any scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal, to include the Veteran's TDIU claim.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

6.  The RO should issue the Veteran a statement of the case addressing the issues of entitlement to a higher initial disability rating and an earlier effective date for service connection for TBI.  The Veteran should be clearly advised of the time in which he has to file a substantive appeal if he wants to continue an appeal with respect to this matter.  

7.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


